                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

ALICIA NAILIA ROYAL,             )
                                 )
     Plaintiff,                  )
                                 )
vs.                              )                   Cause No. 1:18-cv-123-HAB
                                 )
DEPARTMENT OF CHILD SERVICES, )
MYIKELL PAYNE, DANIEL BALDWIN, )
SELMA CAKOR, JENNIFER FLETCHER, )
JAMES PIPPEN, and HOLLY DANIELS, )
                                 )
     Defendants.                 )

                                    OPINION AND ORDER

       This matter comes before the Court on Defendant Holly Daniels’ Motion to Dismiss (ECF

No. 18). Daniels asks this Court to dismiss Plaintiff’s pro se Civil Complaint (ECF No. 1) against

her under Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim. For the reasons set

forth below, Daniels’ motion will be denied.

                     PROCEDURAL AND FACTUAL BACKGROUND

       Plaintiff filed her complaint on May 7, 2018. Broadly speaking, Plaintiff alleges that the

Indiana Department of Child Services and its employees and/or agents acted in concert to remove

her children from her home. Over the course of six numbered paragraphs, the complaint makes

specific allegations against all the defendants except Daniels. On October 12, 2018, Daniels, noting

the lack of allegations against her, filed the instant motion seeking dismissal of the complaint.

Plaintiff filed her Response (ECF No. 28) on December 28, 2018, and within that response made

several allegations against Daniels. Daniels filed her Reply in Support of Motion to Dismiss (ECF

No. 30) on January 1, 2019. Daniels admitted that Plaintiff’s response contains allegations against

Daniels, but nonetheless continued to seek dismissal stating, “the complaint has not been amended
and, accordingly, the status of the record is still that the complaint makes no allegations against

Defendant Daniels.” (Id., p. 1).

                                        LEGAL ANALYSIS

       Daniels brings her motion pursuant to Federal Rule 12(b)(6), which allows a defendant to

move to dismiss a complaint that fails to “state a claim upon which relief can be granted.” Fed. R.

Civ. P. 12(b)(6). When deciding a motion to dismiss under Rule 12(b)(6), the court accepts as true

all factual allegations in the complaint and draws all inferences in favor of the plaintiff. Bielanski

v. Cty. of Kane, 550 F.3d 632, 633 (7th Cir. 2008). The complaint must contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In Bell

Atlantic Corp. v. Twombly, the Supreme Court explained that the complaint must allege facts that

are “enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. 544, 555

(2007). The complaint must include “enough facts to state a claim to relief that is plausible on its

face.” Hecker v. Deere & Co., 556 F.3d 575, 580 (7th Cir. 2009) (internal citation and quotation

marks omitted). To be facially plausible, the complaint must allow “the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). Pro se pleadings must be liberally

interpreted. Erickson v. Pardus, 551 U.S. 89, 94 (2007); see also Hart v. Amazon.com, Inc., 191

F. Supp. 3d 809, 816 (N.D. Ill. 2016), aff’d, 845 F.3d 802 (7th Cir. 2017) (“Because Plaintiff is

proceeding pro se, the Court construes his complaint ‘liberally’ and holds it to a ‘less stringent

standard than formal pleadings drafted by lawyers.’”) (quoting Perez v. Fenoglio, 792 F.3d 768,

776 (7th Cir. 2015)).

       Daniels is correct that the complaint, taken alone, fails to specifically identify her as a

perpetrator of the alleged acts. However, the Seventh Circuit has made it clear that facts alleged in
a brief in opposition to a motion to dismiss as well as factual allegations contained in other court

filings of a pro se plaintiff may be considered when evaluating the sufficiency of a complaint so

long as they are consistent with the allegations of the complaint. See, e.g., Smith v. Dart, 803 F.3d

304, 310–11 (7th Cir. 2015); Dausch v. Rykse, 52 F.3d 1425, 1428 n.3 (7th Cir. 1994); American

Inter–Fidelity Exch. v. American Re–Insurance Co., 17 F.3d 1018, 1021–22 (7th Cir. 1994);

Hrubec v. Nat’l R.R. Passenger Corp., 981 F.2d 962, 963–64 (7th Cir. 1992); Swofford v.

Mandrell, 969 F.2d 547, 549 (7th Cir. 1992); Early v. Bankers Life & Cas. Co., 959 F.2d 75, 79

(7th Cir. 1992). The Court concludes that the additional facts contained in the Response, essentially

that Daniels ignored court orders and conspired with Defendant Cakor to keep Plaintiff from her

daughter, are consistent with the allegations in the complaint. Notably, Daniels makes no argument

that these facts would be insufficient to state a claim. Accordingly, the Court concludes that

Plaintiff has cleared the low bar of Federal Rule of Civil Procedure 12(b)(6), and that dismissal is

not warranted.

                                         CONCLUSION

         For the reasons set forth above, Daniels’ Motion to Dismiss is DENIED. Daniels is hereby

ordered to file an answer or other responsive pleading to the complaint within ten (10) days of this

Order.

         SO ORDERED on May 9, 2019.

                                               s/ Holly A. Brady
                                              JUDGE HOLLY A. BRADY
                                              UNITED STATES DISTRICT COURT
